Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jamal A. Azeez appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his petition for a writ of error coram nobis. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Azeez v. West Virginia, No. 5:15-cv-15225, 2016 WL (S.D. W. Va. March 18, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED